DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/12/2021. As directed by the amendment: claims 1 and 12 have been amended. Thus, claims 1-13 are presently pending in this application.
Election/Restrictions
Claims 1-6, 12, and 13 are allowable. Claims 7-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VI, as set forth in the Office action mailed on 11/25/2021, is hereby withdrawn and claims 7-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 07/12/2021, with respect to the rejection of claims 1-6, 12, and 13 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-6, 12, and 13 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 07/12/2021, with respect to the rejection of claim 1 and 13 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejection of claim 1 and 13 under 35 U.S.C. 102 and 103 has been withdrawn. Applicant’s persuasive argument is “[s]pecifically, Rogers' roll joint has the shaft (221) and the first tendon guide structure (225) that are integrally formed, and the shaft (221) and the first tendon guide structure (225) have a rotationally symmetrical shape, as shown in Fig. 4 above. Therefore, there is a restriction in modifying the shape of the first tendon guide structure (225), and as the first tendon guide structure (225) rotates, an actuator tendon (212) is wound around the first tendon guide structure (225) and, accordingly, a frictional force is generated between the first tendon guide structure (225) and the actuator tendon (212), which is the same problem that the conventional roll joint member generally shows” (remarks pg. 11).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: a roll joint device for a surgical instrument comprising: a shaft, a guide member comprising: at least one wire hole through which the at least one roll wire passes, a wire guide portion formed to contact at least a part of the at least one roll wire to guide an entry path of the at least one roll wire into the at least one wire hole such that an entry direction of the at least one roll wire into the at least one wire hole and an exit direction of the at least one roll wire from the at least one wire hole are substantially in parallel with an extension direction of the shaft, and a wire support portion supporting at least a part of the at least one roll wire wound around the shaft member, wherein the shaft member is rotatable with respect to the guide member, and wherein a radius of the wire support portion is larger than a radius of the shaft. The closest prior art references include Rogers et al. (US 2010/0160929 A1) and Naito (US 2012/0303003 A1). 

Naito teaches a roll joint device for a surgical instrument comprising: a shaft, a guide member comprising: at least one wire hole through which the at least one roll wire passes, a wire guide portion formed to contact at least a part of the at least one roll wire to guide an entry path of the at least one roll wire into the at least one wire hole, wherein the shaft member is rotatable with respect to the guide member, and wherein a radius of the wire support portion is larger than a radius of the shaft (see fig. 1-4 and 15 and ¶0031). Naito fails to teach that an entry direction of the at least one roll wire into the at least one wire hole and an exit direction of the at least one roll wire from the at least one wire hole are substantially in parallel with an extension direction of the shaft; a wire support portion supporting at least a part of the at least one roll wire wound around the shaft member.
Furthermore, applicant persuasively argued “[s]pecifically, Rogers' roll joint has the shaft (221) and the first tendon guide structure (225) that are integrally formed, and the shaft (221) and the first tendon guide structure (225) have a rotationally symmetrical shape, as shown in Fig. 4 above. Therefore, there is a restriction in modifying the shape of the first tendon guide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771